Citation Nr: 0923015	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-19 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1952 to April 1956.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

Service connection for bilateral hearing loss was granted in 
the above mentioned February 2007 rating decision; a 
noncompensable (zero percent) disability rating was assigned.  
Additionally, the RO denied the Veteran's claim of 
entitlement to service connection for tinnitus.  The Veteran 
disagreed with the RO's assigned disability rating and denial 
of service connection, and subsequently perfected an appeal 
as to both issues.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's service-connected hearing loss is manifested by 
an average pure tone threshold of 44 decibels in the right 
ear, with speech recognition ability of 90 percent, and an 
average pure tone threshold of 49 decibels in the left ear, 
with speech recognition ability of 82 percent.

2.  The evidence does not show that the Veteran's service-
connected hearing loss is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  
Additionally, he claims entitlement to service connection for 
tinnitus. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated January 25, 2007, which informed 
him that there must be a "relationship between your 
disability and an injury, disease, or event in military 
service."  The January 2007 letter also informed the Veteran 
of the evidentiary requirements necessary to substantiate an 
increased rating claim, discussed in more detail below.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims and was advised of the 
provisions relating to the VCAA in the January 2007 letter.  
Specifically, the Veteran was advised in the letter that VA 
is responsible for obtaining relevant records from any 
Federal agency, including records kept by VA Medical Centers 
and the Social Security Administration.  The letter indicated 
that a VA medical examination would be scheduled if necessary 
to adjudicate his claims.  With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  Included with the letter were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The January 2007 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).                     See 
the January 2007 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2007 letter from the 
RO, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the January 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the January 2007 
letter from the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the Veteran has not been furnished 
with notice as outlined by Vazquez-Flores v. Peake.  However, 
the present case involves an appeal of the initial disability 
evaluation assigned for the Veteran's bilateral hearing loss.  
With respect to appeals of initially assigned disability 
ratings such as the instant case, the additional notice 
requirements recently set forth in Vazquez-Flores do not 
apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.          See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson,   21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) [where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records and afforded the Veteran a VA audiological 
examination in February 2007.

In May 2008, the Veteran's representative notified the RO 
that the Veteran believed he underwent an audiometric 
examination within the previous year [i.e., on or after May 
2007] at the Minneapolis VA Medical Center.  See the May 20, 
2008 letter from the Veteran's representative.  However, 
after checking the Veteran's online treatment records, the RO 
notified the Veteran that no such records existed, and that 
the only time the Veteran was at the Minneapolis VAMC was for 
his above-referenced February 2007 examination.  See the May 
21, 2008 Routing Slip from the RO.  It appears that the 
Veteran was referring to the February 2007 examination.

The RO has attempted to schedule a more recent audiological 
examination; however, the Veteran has been unable to attend 
"due to health issues that make it difficult to travel."  
See the March 13, 2008 letter to the RO from J.P.  The 
Veteran's representative has recently requested that the VA 
"send out a mobile hearing test" to properly evaluate the 
Veteran's current bilateral hearing loss.  
See the May 18, 2009 Appellant's Brief, page 2.  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  However, in this case, there is no evidence beyond 
the contentions of the Veteran's representative that there 
has been a material change in the severity of the Veteran's 
service-connected disability since he was last examined.  See  
38 C.F.R. § 3.327(a).

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
Veteran.  See VAOPGCPREC 11-95 [a claim need not be remanded 
solely because of the passage of time when an otherwise 
adequate VA examination was conducted; see also Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is 
not warranted based on the mere passage of time].  Because 
the Veteran has submitted no medical evidence, or his own 
statement, indicating a change in severity, and because 
nothing in the record indicates that he has even sought 
medical treatment for his hearing loss within the last two 
years, the Board finds that another VA examination is not 
warranted.  

The Board adds, in this connection, the this case has been 
advanced on the Board's docket on the motion of the Veteran's 
representative.  Under these circumstances, the Board 
believes that it is in everyone's interest to decide this 
case as expeditiously as possible.  

The Board observes that all due process concerns have been 
satisfied.                   See 38 C.F.R. § 3.103 (2008).  
The Veteran has retained the services of a representative, 
and he has been accorded the opportunity to present evidence 
and argument in support of his claim.  He declined a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2008).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's Notice of Disagreement 
(NOD) as to his initially assigned disability rating for his 
service-connected bilateral hearing loss was received in 
March 2007, after the amended regulations became effective.  
Thus, the Veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 3-2000 
(2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is currently rated under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008) [hearing impairment].  
Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.



Schedular rating

The only relevant medical evidence of record is the report of 
a February 2007  audiometric test, the  results of which are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
55
LEFT
20
30
40
60
65

The February 2007 VA examination shows that the Veteran's 
right ear manifests an average puretone threshold of 44 
decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 90 percent.  See the February 2007 VA 
examiner's report, page 1.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level II impairment.

The February 2007 VA examination also indicates that the 
Veteran's left ear manifests an average puretone threshold of 
49 decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 82 percent.  See the February 2007 VA 
examiner's report, page 1.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's left ear hearing loss to be 
Level III impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with respective Level 
II and Level III hearing loss, a noncompensable (zero 
percent) disability rating is assigned.   

Accordingly, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the February 2007 VA examination only two of 
the four specified frequencies in each ear was 55 dB or more.  
Therefore, 38 C.F.R. § 4.86(a) is not applicable.  With 
respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests do not show a result of 70 dB or more 
at 2000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(b) is 
also not applicable.  The Veteran's pattern of hearing 
impairment is not an exceptional one based on the February 
2007 audiometric examination.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss has been service-connected.  However, as explained 
above, the outcome of this issue is determined by the 
audiology results. 
See Lendenmann, supra.  

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, January 22, 2007.  The Veteran's hearing has not 
evidenced symptomatology warranting a disability rating other 
than the currently-assigned zero percent.  Accordingly, 
staged ratings are not applicable.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  The RO appears to have considered 
the Veteran's claim under C.F.R. § 3.321(b)(1) because that 
regulation was included in the January 2009 SSOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  Id.

While the February 2007 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran and, as such, the Board may proceed 
with a decision.  Crucially, other evidence of record, 
specifically the Veteran's March 2007 NOD, June 2007 
substantive appeal (VA Form 9), and May 2009 Appellant's 
Brief adequately address this matter.   The Veteran reports 
that he has used hearing aids to offset his diminished 
hearing loss [see the Veteran's March 2007 NOD], which 
resulted in amplified background noise. 

Therefore, while the February 2007 VA examination is 
defective under Martinak, the Board finds that the evidence 
of record is sufficient for the Board to consider whether 
referral for an extraschedular rating is warranted under 38 
C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability, and the 
Veteran has not so contended.  The record shows that the 
Veteran, age 77, is currently receiving hospice care, with a 
diagnosis of pulmonary fibrosis.  See the March 13, 2008 
letter to the RO from J.P.  There is no indication in the 
record that the Veteran's service-connected hearing loss, in 
and of itself, currently causes unusual employment 
impairment.  Nor is there any evidence that his hearing loss 
caused interference with employment while he was working.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss are not met.  A preponderance of the evidence is against 
the claim.  Therefore, the benefit sought on appeal is 
denied.
	
2.  Entitlement to service connection for tinnitus.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In essence, the Veteran claims that his current tinnitus was 
caused by exposure to acoustic trauma during military 
service.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
February 2007 VA examiner noted that the Veteran has 
tinnitus.  Accordingly, Hickson element (1) is arguably 
satisfied.

With respect to Hickson element (2), in-service disease or 
injury, there is no medical evidence of tinnitus in service, 
nor is there evidence showing that the Veteran complained of 
ringing ears while in service.  The Veteran's March 13, 1956 
separation examination was pertinently negative as to any ear 
problems. 

With respect to in-service injury, the Veteran asserts that 
he suffered acoustic trauma from exposure to noise from jet 
engines while working on the flight line as a mechanic.  See 
the Veteran's February 13, 2007 Statement in Support of 
Claim.  
During the adjudication of a previous claim [which is not on 
appeal before the Board], the RO concluded that the Veteran 
did in fact experience in-service acoustic trauma based on 
the findings of the February 2007 VA examiner.  See the RO's 
February 2007 rating decision [granting the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss].  For the purposes of this decision, the Board will 
also assume that the Veteran experienced hazardous noise 
exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
the February 2007 VA examiner concluded that the Veteran's 
tinnitus "is a side effect of taking medication."  See the 
February 2007 VA examiner's report, page 2.  [The Veteran 
reported at his February 2007 VA examination (as well as in 
his June 2007 substantive appeal) that he has had episodes of 
tinnitus after taking Tylenol.
  
Implicit in the February 2007 examiner's assessment is the 
conclusion that the Veteran's tinnitus is not related to his 
military service.  Indeed, the VA examiner based her finding 
on the Veteran's own acknowledgment that he has tinnitus, 
"but only when taking Tylenol."    

The Veteran has submitted no competent medical nexus evidence 
to the contrary.  
The Board notes that the Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of his claim; he has not done so.                  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran himself, or his 
representative, now contends that a medical relationship 
exists between the Veteran's current tinnitus and military 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.       See also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995). 

To the extent that the Veteran claims he had tinnitus in 
service and continuously thereafter [see the Veteran's 
November 18, 2008 Amended Statement], the Board is of course 
aware of the provisions relating to continuity of 
symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) 
(2008).  However, this 
contention is not supported by the evidence of record.

As was discussed above, the Veteran reported no symptoms of 
tinnitus during service.  Significantly, the medical evidence 
of record indicates no manifestation of any tinnitus for 
decades following service.  Indeed, no post-service treatment 
records in the Veteran's claims folder demonstrate treatment 
for any hearing problems until February 15, 2007, the date of 
the Veteran's VA audiological examination.  

Supporting medical evidence of continuity of symptomatology 
is required.            See Voerth v. West, 13 Vet. App. 117, 
120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  There is no competent medical evidence of tinnitus for 
more than 50 years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  Accordingly, service connection 
may not be established via continuity of symptomatology for 
either issue under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tinnitus.  Contrary to the assertions of the Veteran's 
representative [see the May 18, 2009 Appellant's Brief], the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


